388 F.2d 309
UNITED STATES of America, for the Use and Benefit of PALMER ASPHALT COMPANY, Appellee,v.Lindsay A. DEBARDELABEN and Inez P. Debardelaben, Individually and t/a Guaranteed Waterproofing Company, and United States Fidelity and Guaranty Company, Appellants.
No. 11340.
United States Court of Appeals Fourth Circuit.
Argued November 8, 1967.
Decided November 10, 1967.

Appeal from the United States District Court for the District of South Carolina, at Florence; Robert W. Hemphill, Judge.
C. Weston Houck, Florence, S. C., for appellants.
Alton G. Murchison, III, Charlotte, N. C. (Levine, Goodman & Murchison, Charlotte, N. C., on brief), for appellee.
Before BOREMAN, Circuit Judge, MARVIN JONES, Senior Judge, U. S. Court of Claims,* and CRAVEN, Circuit Judge.
PER CURIAM:


1
For the reasons stated by the district court,1 the judgment below is affirmed.


2
Affirmed.



Notes:


*
 Sitting by designation


1
 278 F. Supp. 722